Supreme Court of Florida
                                   ____________

                                   No. SC17-2272
                                   ____________

                           JOSE ANTONIO JIMENEZ,
                                  Appellant,

                                          vs.

                              STATE OF FLORIDA,
                                   Appellee.

                                   [June 28, 2018]

PER CURIAM.

      We have for review Jose Antonio Jimenez’s appeal of the circuit court’s

order denying Jimenez’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Jimenez’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). Jimenez responded to this Court’s order to show cause arguing why

Hitchcock v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017),

should not be dispositive in this case.
      After reviewing Jimenez’s response to the order to show cause, as well as

the State’s arguments in reply, we conclude that Jimenez is not entitled to relief.

Jimenez was sentenced to death following a jury’s unanimous recommendation for

death. Jimenez v. State, 703 So. 2d 437, 438 (Fla. 1997). His sentence of death

became final in 1998. Jimenez v. Florida, 523 U.S. 1123 (1998). Thus, Hurst

does not apply retroactively to Jimenez’s sentence of death. See Hitchcock, 226
So. 3d at 217. Accordingly, we affirm the denial of Jimenez’s motion.

      The Court having carefully considered all arguments raised by Jimenez, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.

LABARGA, C.J., and LEWIS, QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
CANADY, J., concurs in result.

PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla.), cert. denied, 138 S. Ct. 513 (2017), is now final.

However, I continue to adhere to the views expressed in my dissenting opinion in

Hitchcock. Id. at 220-23 (Pariente, J., dissenting). Of course, if Hurst1 applied to

Jimenez’s case, he would not be entitled to relief based on the jury’s unanimous



      1. Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017).


                                         -2-
recommendation for death, coupled with the absence of any stricken aggravating

factors. Jimenez v. State, 703 So. 2d 437 (Fla. 1997); See Davis v. State, 207 So.
3d 142, 174-75 (Fla. 2016).

An Appeal from the Circuit Court in and for Miami-Dade County,
     Richard L. Hersch, Judge - Case No. 131992CF0341560001XX

Martin J. McClain of McClain & McDermott, P.A., Wilton Manors, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Donna M. Perry,
Assistant Attorney General, West Palm Beach, Florida,

      for Appellee




                                        -3-